Citation Nr: 1103546	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  07-05 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim seeking entitlement to service connection for a heart 
disorder has been submitted and, if so, whether service 
connection is warranted.

2.  Entitlement to an increased rating greater than 20 percent 
for a left elbow disability, status post fracture with traumatic 
arthritis.

3.  Entitlement to a compensable rating for chronic bronchitis.

4.  Entitlement to an increased rating greater than 10 percent 
for a left foot disability, status post fractures of the second, 
third and fourth toes.

5.  Entitlement to an increased rating greater than 10 percent 
for a fungal infection affecting the feet and groin.

6.  Entitlement to an increased rating for left ulnar 
radiculopathy, rated as 10 percent disabling prior to January 20, 
2009 and 20 percent from January 20, 2009.

7.  Entitlement to an increased rating greater for right knee 
chondromalacia, rated as 20 percent disabling prior to March 1, 
2007 and 10 percent disabling from March 1, 2007, to include the 
propriety of the reduction from 20 percent to 10 percent, 
effective March 1, 2007.

8.  Entitlement to an increased rating greater for left knee 
chondromalacia, rated as 20 percent disabling prior to March 1, 
2007 and 10 percent disabling from March 1, 2007, to include the 
propriety of the reduction from 20 percent to 10 percent, 
effective March 1, 2007.

9.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from January 
1973 to February 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from June 2006 and December 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida. The Veteran had a hearing before the Board 
in January 2010 and the transcript is of record.

During the pendency of this appeal, the RO proposed to reduce the 
Veteran's ratings for his bilateral knees from 20 percent to 10 
percent in a June 2006 rating decision.  This reduction was 
effectuated in a December 2006 rating decision, effective March 
1, 2007.  The Veteran disputes the 20 percent rating and the 
propriety of the reduction to 10 percent.  The issues have been 
appropriately characterized as shown above.

Conversely, in a March 2009 rating decision, the RO awarded the 
Veteran an increased rating to 20 percent, effective January 20, 
2009, for left ulnar radiculopathy based on recent VA examination 
findings.  After the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the pending 
appeal. AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the 
issue is still properly before the Board here and the issue has 
been appropriately rephrased above.

Within the June 2006 rating decision, the RO reopened the 
Veteran's heart claim and denied it on the merits.  Regardless of 
the RO's actions, the Board is required to consider whether new 
and material evidence has been received warranting the reopening 
of the previously denied claim. See Barnette v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted to 
reopen the veteran's previously and finally denied claims). Thus, 
the issue on appeal has been characterized as shown above.

As will be explained more thoroughly below, the Board also finds 
reopening the claim seeking entitlement to service connection for 
a heart condition warranted given the new evidence submitted.  
The merits of the reopened claim along with all the other 
remaining issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will notify 
the Veteran if further action is required on his part.

The RO received additional evidence from the Veteran in January 
2010, before the file was sent to the Board.  A supplemental 
statement of the case (SSOC) was not issued, but this is not 
necessary since the evidence submitted was accompanied with a 
waiver of local jurisdictional review. 

The issue of entitlement to service connection for 
depression, claimed as secondary to other service 
connected disabilities has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An unappealed May 2004 rating decision declined reopening the 
claim seeking service connection for a heart condition finding no 
new and material evidence had been submitted; significantly, 
there was no medical evidence of a current heart diagnosis 
related to any military event.

2.  Evidence received since the May 2004 decision raises a 
reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 2004 rating decision that denied the claim for 
entitlement to service connection for a heart condition is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the May 2004 rating decision is new 
and material and a claim of service connection for a heart 
condition may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran was initially denied service connection for a heart 
disorder, to include a heart murmur, in August 1993 because 
medical evidence at that time did not reveal a current heart 
diagnosis.  Thereafter, the Veteran provided evidence of heart 
treatment and diagnoses, but the claim was again denied in May 
2004 where the RO declined reopening the claim because although 
the Veteran had received treatment for atrial fibrillation, among 
other things, no medical professional had ever related current 
heart diagnoses to any in-service incident.  

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  No correspondence was 
received during the appellate time frame and, therefore, the May 
2004 decision is considered final.

At the time of the May 2004 rating decision, the record included 
service treatment records, which within a November 1992 
examination, a 1986 finding of "functional heart murmur" was 
noted; 1993 and 1994 VA examinations indicating no evidence of 
any cardiac abnormality and no evidence of an enlarged heart; VA 
outpatient treatment records from 2003 to 2004 indicating 
treatment for atrial fibrillation. 

Potentially relevant evidence received since the decision 
includes additional VA outpatient treatment records; a private 
opinion dated October 2005 from Dr. H.; private treatment 
records; and the Veteran's lay testimony before the Board in 
January 2010. 

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

The Veteran claims that while in the military he was treated for 
an unrelated condition on or around 1986 and was told, at that 
time, he had a heart murmur.  He believes his current atrial 
fibrillation is attributable to his in-service heart murmur or 
otherwise began while in the military.

At the time of the May 2004 rating decision, the RO had already 
considered in-service treatment records noting findings of a 
"functional heart murmur," but found no evidence of a current 
heart condition related to the in-service notation.  
Specifically, VA examinations afforded to the Veteran immediately 
after service in 1993 and 1994 found no evidence of a heart 
murmur or any heart disease.  It was not until a decade later 
that the Veteran was diagnosed with atrial fibrillation. 

In short, the RO previously denied this claim finding no medical 
evidence establishing a nexus between a current heart condition 
and in-service indications of a functional heart murmur.  
Accordingly, for evidence to be "material" here, it must relate 
to this fact.

In support of his claim, the Veteran supplied a private opinion 
dated October 2005 from Dr. H. indicating the Veteran first 
sought treatment for atrial fibrillation in June 2004, but "it 
is very likely" that this problem had been present for the past 
ten to twenty years.  Dr. H.'s opinion is at least partially 
based on the Veteran's reported history of palpitations since the 
mid-1970s, which is not supported in the service treatment 
records.

In any case, however, the Board concludes this opinion at least 
raises a reasonable possibility of substantiating the claim.  As 
such, the new and material evidence serves to reopen the claim 
for service connection for a heart disorder. 

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Since the claim is being reopened, any 
deficiencies in notice were not prejudicial to the Veteran. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a heart disorder, the claim is 
reopened, and, to that extent only, the appeal is granted. 


REMAND

The Veteran claims that all his service-connected disabilities 
are currently worse than rated and combined render him totally 
unemployable.  As indicated above, the Veteran further claims his 
heart disorder, namely atrial fibrillation, was incurred while he 
was still in active duty.

Again, the VCAA describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Part of this duty to assist, includes obtaining any and all 
identified relevant medical and federal records.  Indeed, VA 
medical records are considered to be in the "constructive 
possession" of the VA and, therefore, must be associated with 
the claims folder prior to final adjudication.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

In this case, the Veteran testified at his hearing in January 
2010 before the Board that he had recently sought treatment for 
his conditions on appeal in December 2009.  The claims folder, 
however, does not contain any VA outpatient treatment records 
since 2004.  It appears the Veteran is primarily treated 
privately for his conditions, but in light of his testimony, 
efforts to obtain these records should be made because the record 
may not be currently complete.  Id.

The Veteran also testified in January 2010 that he recently 
applied for and was denied Social Security Administration (SSA) 
disability benefits.  The U.S. Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA), and that records from that agency may be 
relevant, VA has a duty to acquire a copy of the decision 
granting Social Security disability benefits, and the supporting 
medical documents on which the decision was based. See Hayes v. 
Brown, 9 Vet. App. 67 (1996). Furthermore, the VCAA emphasizes 
the need for VA to obtain records from other Government agencies. 
See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002). Under the 
circumstances presented here, the RO should request the Veteran's 
SSA opinion and medical records relied upon in conjunction with 
any opinion. 

The AMC should also take this opportunity to ensure any and all 
private treatment records relevant to the Veteran's claims have 
been obtained.



Heart Disorder

As indicated above, the Veteran claims he first incurred a heart 
disorder in the military when he was told he had a heart murmur.  
A November 1992 in-service examination notes 1986 findings of a 
"functional heart murmur," but the Veteran was not actually 
diagnosed with a chronic heart disability on separation from the 
military in 1993.  Indeed, VA examinations were afforded to the 
Veteran in 1993 and 1994 where the examiners at those times found 
no objective evidence of any cardiac abnormality.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

Current evidence confirms the Veteran does have atrial 
fibrillation and obtains regular treatment since 2003.  As 
indicated above, the Veteran, in support of his claim, submitted 
an October 2005 private opinion from his private physician, 
opining that the Veteran's atrial fibrillation, although not 
discovered until later, very likely had gone undetected for the 
past ten to twenty years.  In rendering this opinion, however, 
the Veteran's reported history of having palpitations since the 
1970s with numerous EKGs conducted was referred to.  No such 
complaints or testing is confirmed in the service treatment 
records.  A medical opinion based on incomplete or inaccurate 
factual premises is not probative.  Reonal v. Brown, 5 Vet. App. 
458, 460-61 (1993).

The private opinion, however, raises an indication that the 
Veteran's atrial fibrillation may be related to in-service 
findings and, therefore, a VA examination is warranted.  See 
McLendon, 20 Vet. App. 79.

Increased Rating Claims and TDIU

The Veteran claims his multiple service-connected disabilities 
are far worse than currently rated and, as a whole, render him 
unemployable.  Specifically, he indicates he last worked in 2003 
in sales at Home Depot and had multiple problems maintaining his 
job due to his various disabilities.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, all of the Veteran's service connected disabilities 
were last evaluated in January 2009, two years ago.  Since that 
time, the Veteran has reported recent treatment, which is not 
currently of record.  

The Board further notes the January 2009 examiner did not 
specifically address whether the Veteran's service connected 
disabilities alone render the Veteran unemployable.  

In light of the missing treatment records and the inadequacies of 
the January 2009 examination, the Board finds appropriate new VA 
examinations for the Veteran's service-connected disabilities on 
appeal are warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) 
(holding an examination is considered adequate when it is based 
on consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).




Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration 
for the purpose of obtaining a copy of the 
decision and all medical records relied upon 
in conjunction with the Veteran's application 
for SSA disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

2.  The RO should make an attempt to obtain 
the Veteran's identified private treatment 
records, specifically from Dr. H. 
Specifically, the RO should ask the Veteran 
to provide a release form for the VA to 
obtain any and all relevant private treatment 
records, to include from Dr. H.  Thereafter, 
the RO should request these records 
specifying that actual treatment records, as 
opposed to summaries, are needed. All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented

3.  Obtain the Veteran's medical records from 
the VA medical system in Bay Pines, Florida 
from May 2004 to the present. All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

4. After obtaining the above records, to the 
extent available, schedule the Veteran for an 
appropriate examination for the claimed 
condition of a heart disorder to determine 
the extent and likely etiology of any heart 
condition(s) found, to include atrial 
fibrillation, specifically addressing the 
following:

*	Whether the Veteran currently has a 
heart murmur and, if so, whether the 
heart murmur at least as likely as not 
began in the military in light of the 
in-service findings and the post-service 
1993 and 1994 VA examination findings;

*	Whether the Veteran's atrial 
fibrillation or any other heart 
condition found "at least as likely as 
not" began or was otherwise directly 
incurred during the Veteran's military 
service.

The claims folder must be reviewed by the 
examiner, to include a copy of this 
Remand, and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation resolving 
any conflicting medical opinions rendered, 
specifically that of the service treatment 
records noting a "functional heart 
murmur, the 1993 and 1994 VA examination 
findings indicating no evidence of a heart 
defect and Dr. H.'s 2005 opinion.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After obtaining the above records, to 
the extent available, arrangements should 
be made to afford the Veteran VA 
examination(s) by appropriate 
specialist(s) to determine the severity 
of his service-connected left elbow, 
bilateral knees, left ulnar radiculopathy, 
bronchitis, left foot (status post 
fractures of the second, third and fourth 
toes) and fungal infection, which 
encompass musculoskeletal, neurological, 
skin and respiratory manifestations.  The 
claims file and treatment records must be 
made available to, and pertinent documents 
therein reviewed by, the examiner(s) in 
connection with the examination(s), and it 
should so b indicated in the report(s).  
The examiner(s) should perform any tests 
or studies deemed necessary for an 
accurate assessment.

The examiner(s) should give detailed 
clinical findings of the symptomatology 
attributable to the Veteran's service- 
connected disabilities.  An opinion should 
also be rendered with regard to the 
overall effect of the disabilities on the 
Veteran's ability to obtain and retain 
employment, that is, whether it would 
preclude an average person from obtaining, 
or retaining, substantially gainful 
employment.  The examiner(s) should also 
reconcile his/her opinion with any 
conflicting evidence in the record. 

Consideration should be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his 
age or to the impairment caused by 
nonservice-connected disabilities. 

A complete rationale for any opinion given 
should be provided, without resorting to 
speculation, resolving any conflicting 
medical opinions rendered and specifically 
addressing what, if any, effects the 
disability has on the Veteran's daily 
activities.

6.  The Veteran must be advised of the 
importance of reporting to the scheduled 
VA examinations, and of the possible 
adverse consequences, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

7.  The RO should then readjudicate the 
Veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  


The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112.



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


